 



Exhibit 10.4
[NOTE: Confidential Materials omitted and filed separately with the Securities
and Exchange Commission.
Asterisks denote omissions.]
2006 Long Term Incentive Program
Award Date:
March 31, 2006
Unit Allocation Ratio:

                Job Category     Ratio of RSUs/PSUs by job level    
CEO
    50/50    
SVP
    50/50    
VP
    50/50    
Sr Mgr
    70/30    
Manager/IC (1)
    70/30    
New Hire Pool
    RSU only    

    (1) IC represents Individual Contributors who may be identified by SVP to
receive grant       RSUs = Restricted Stock Units       PSUs = Performance Stock
Units

Vesting Schedule:
The award vests at a rate of 25% each year over 4 years.
Performance-Based Restricted Stock Unit Calculations:
The number of PSUs received under this Long Term Incentive Program is based on
the following:

                            2006 PSU Metric     Metric     Threshold     Target
    Maximum    
Adjusted Net Income*
    $[**]     $[**]     $[**]    

    *as defined in the Amended and Restated Short-Term Incentive Program

                    2006 Payout Levels     2006 Adjusted Net Income Result    
Shares Granted as a Percent of PSU Target Award    
Threshold
      50 %    
Target
      100 %    
Maximum
      200 %    

     *shares granted are ratable between the three payout levels

